FILED
                             NOT FOR PUBLICATION                            JAN 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KENNETH DEAN MILLER,                             No. 10-57004

               Plaintiff - Appellant,            D.C. No. 2:10-cv-06432-UA-JEM

  v.
                                                 MEMORANDUM *
MOTOR VEHICLE DIVISION; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Audrey B. Collins, Chief Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Kenneth Dean Miller, an Arizona state prisoner, appeals pro se from the

district court’s order denying his motion to proceed in forma pauperis in his 42

U.S.C. § 1983 action alleging constitutional violations. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion, Tripati v. First Nat’l

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Bank & Trust, 821 F.2d 1368, 1369 (9th Cir. 1987), and we affirm.

      The district court did not abuse its discretion by denying leave to proceed in

forma pauperis because, on three prior occasions, Miller brought actions that were

dismissed for being frivolous, malicious, or failing to state a claim upon which

relief may be granted. See 28 U.S.C. § 1915(g).

      Further, the district court did not abuse its discretion by denying leave to

proceed in forma pauperis because the complaint is patently frivolous. See Tripati,

821 F.2d at 1370 (“A district court may deny leave to proceed in forma pauperis at

the outset if it appears from the face of the proposed complaint that the action is

frivolous or without merit.”).

      Millers’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    10-57004